UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2477



AHMAD FALGOU,

                                                        Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-165-765)


Submitted:   April 21, 2004                  Decided:   May 7, 2004


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ahmad Falgou, Petitioner Pro Se. Allen Warren Hausman, Michele
Yvette Francis Sarko, Emily Anne Radford, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ahmad Falgou, a native and citizen of Iran, seeks review

of a final order of the Board of Immigration Appeals affirming

without opinion the Immigration Judge’s (IJ) determination that he

is removable, declining to grant him another continuance, and

finding that he has effectively abandoned his asylum claim by

failing to complete the application.     Upon our review, we conclude

that the administrative record supports the IJ’s finding that

Falgou is removable.   See 8 U.S.C. § 1252(b)(4)(B) (2000). In

addition, we find no abuse of discretion in the IJ’s decision to

decline to further continue Falgou’s case.     See Onyeme v. INS, 146

F.3d 227, 231 (4th Cir. 1998).

          Accordingly, we deny the petition for review. We further

deny as moot Falgou’s motions for release and for clarification

regarding his missing/lost properties, and we dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                     PETITION DENIED




                                 - 2 -